Citation Nr: 0917130	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February  2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
hepatitis C.  The Veteran and his spouse testified before the 
Board at hearing that was held at the RO in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends that he contracted hepatitis C as a 
result of air gun inoculations administered upon his entry 
into active service.  To this end, he submitted April 2005 
and June 2008 letters from his private physician, in which 
the physician relates the Veteran's hepatitis C to the in-
service inoculations.  Aside from the inoculations, the only 
other reported risk factor for contracting the virus is 
limited intravenous (IV) drug use in service.  There are no 
other reported risk factors, either during, before, or after 
his active service.

The Veteran's service treatment records reflect that he 
admitted using hashish, cannabis, cocaine, and amphetamines 
during service, and that he was entered into an active 
rehabilitation program for abuse of hashish.  His service 
records otherwise reflect that on one occasion his urine 
tested positive for the presence of Morphine, which he denied 
using.  His service treatment records do not reflect the use 
of IV drugs.  Although the Veteran's service records do not 
demonstrate that he was administered inoculations by use of 
an air gun, he is competent to report that the inoculations 
were administered in this fashion.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Additionally, his testimony in this regard is credible. 

Post-service clinical records dated in February 1995 show 
that the Veteran reported a history of IV drug use in 
service, and that he admitted sharing needles with the use of 
such drugs.  The physician treating the Veteran at that time 
related his hepatitis C to IV drug use with shared needles 
during service.

The Veteran underwent VA examination in March 2007, for the 
purpose of ascertaining whether it was as likely as not that 
he contracted hepatitis C during his active service.  The 
examiner, however, stated that he could not provide an 
opinion without resorting to speculation, as it was not clear 
that the Veteran received air gun inoculations in service, 
and it was not clear whether he had a pre- or post-service  
history of IV drug use.  The examiner did, however, note that 
while it was medically feasible to contract the hepatitis C 
virus through air gun inoculations, it was not certain that 
such exposure resulted in an increased risk of contraction of 
the hepatitis C virus.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  While the Veteran in this case has 
already been afforded an examination, the Board concludes 
that because additional evidence pertaining to the Veteran's 
risk factors was added to the claims file after the 
examination, the addition of such information may allow the 
examiner to offer a more specific opinion regarding the 
etiology of the Veteran's hepatitis C.  In addition, the 
Board concludes that because it is not clear whether the 
Veteran's private physician considered his history of IV drug 
use in relating his hepatitis C to his active service, that 
opinion is not an adequate basis for granting the Veteran's 
claim.  For these reasons, the Board finds that a remand for 
an additional opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file 
to the examiner who conducted the March 
2007 VA examination for the purpose of 
rendering a supplemental opinion 
regarding the most likely etiology of 
the Veteran's hepatitis C.  No further 
examination of the Veteran is 
necessary, unless the examiner 
determines otherwise.  If the examiner 
who conducted the March 2007 
examination is not available, forward 
the claims file for review by another 
appropriate examiner.  The claims file 
must be reviewed in conjunction with 
rendering the requested opinion and the 
examiner's report must reflect that the 
file was reviewed.  The examiner should 
specifically offer opinions as to the 
following:

a.  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran contracted 
hepatitis C during his period of 
active service?

b.  Given the Veteran's reported 
risk factors (air gun inoculations, 
intranasal cocaine use, and limited 
IV drug use with shared needles), to 
which risk factor is his hepatitis C 
most likely attributable?  In 
answering this question, the 
examiner should consider the 
Veteran's lay testimony regarding 
having witnessed the serviceman 
before him in line bleeding as a 
result of the inoculation.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(holding that an examination was 
inadequate where the examiner did 
not comment on the Veteran's report 
of in-service injury and instead 
relied on the lack of evidence in 
the service treatment records to 
provide a negative opinion).  If it 
is equally probable that the 
Veteran's hepatitis C is 
attributable to the air gun 
inoculations as it is attributable 
to drug use, the examiner should so 
state.
	
The rationale for all opinions, with citation to 
relevant medical findings, must be given.

2.  Then, readjudicate the Veteran's 
claim for service connection for 
hepatitis C.  If action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

